On Motion for Rehearing.
We have again examined the record in view of appellants’ position that, assuming correctness of defendant’s testimony, plaintiff could not have been guilty of contributory negligence, proximately causing the collision as a matter of law. While the facts and circumstances preponderate greatly against the particular jury findings (excessive speed and failure of proper lookout) they have support in evidence of some probative value, as demonstrated by appel-lee in-reply brief. -A jury finding on .proximate cause may be disregarded only when one of two conditions exists, viz., there must be no evidence to support the finding, or the finding must be so contrary to the overwhelming preponderance of the evidence as to be clearly wrong. Volkmer v. Curlee, Tex.Civ.App.1953, 261 S.W.2d 870; 30-A Tex.Jur., p. 432, Sec. 165, 1958 Pocket Part.
Motion for rehearing overruled.